Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 1 of 125




    EXHIBIT B
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 2 of 125

                 2020-09590 / Court: 080




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 3 of 125




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 4 of 125




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 5 of 125




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 6 of 125




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 7 of 125




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 8 of 125




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 9 of 125




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 10 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 11 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 12 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 13 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 14 of 125

                  2020-09590 / Court: 080




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 15 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 16 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 17 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 18 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 19 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 20 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 21 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 22 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 23 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 24 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 25 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 26 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 27 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 28 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 29 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 30 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 31 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 32 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 33 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 34 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 35 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 36 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 37 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 38 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 39 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 40 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 41 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 42 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 43 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 44 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 45 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 46 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 47 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 48 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 49 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 50 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 51 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 52 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 53 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 54 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 55 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 56 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 57 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 58 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 59 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 60 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 61 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 62 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 63 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 64 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 65 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 66 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 67 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 68 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 69 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 70 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 71 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 72 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 73 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 74 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 75 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 76 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 77 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 78 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 79 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 80 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 81 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 82 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 83 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 84 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 85 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 86 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 87 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 88 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 89 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 90 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 91 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 92 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 93 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 94 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 95 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 96 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 97 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 98 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 99 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 100 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 101 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 102 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 103 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 104 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 105 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 106 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 107 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 108 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 109 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 110 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 111 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 112 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 113 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 114 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 115 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 116 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 117 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 118 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 119 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 120 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 121 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 122 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 123 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 124 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01196 Document 1-2 Filed on 04/03/20 in TXSD Page 125 of 125




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
